Citation Nr: 0626254	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-40 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.

4.  Entitlement to aid and attendance benefits as the 
veteran's surviving spouse.



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty in the Philippine Scouts 
from July 1946 to March 1949.  The veteran died in May 1995 
and the appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 2004 and 
January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in May 1995 as a result of acute 
myocardial infarction secondary to ischemic heart disease and 
cardiorespiratory arrest secondary to acute exacerbations of 
chronic bronchial asthma with emphysema and corpulmonale 
pneumonia.

2.  There is no medical evidence etiologically linking the 
veteran's cause of death to his active service or, in the 
alternative, establishing a diagnosis of heart disease, 
arteriosclerosis, or tuberculosis within the one year 
presumptive period following discharge from active service.

3.  Service connection was not established for any disability 
during his lifetime, and the veteran did not have a claim for 
VA benefits pending at the time of his death.  

4.  The veteran did not possess the requisite service to 
qualify for VA non-service connected death pension for his 
surviving spouse.

5.  The appellant filed a claim for VA benefits in November 
2003, more than one year following the veteran's death.

CONCLUSIONS OF LAW

1. A service-connected disability neither caused nor 
contributed to the cause of the veteran's death to include on 
a presumptive basis.  38 U.S.C.A. §§ 101(24), 1101, 1131, 
1137, 1310, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2005).

2.  Basic eligibility for VA nonservice connected death 
benefits is not established.  38 U.S.C.A. § 101(2), 107(a), 
1310, 1521, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.1, 3.40, 3.41, 3.203 (2005).

3.  The criteria for entitlement to payment to the appellant 
of accrued benefits were not met.  38 U.S.C.A. § 5121(a) 
(West 2002 & Supp. 2005).

4.  Basic eligibility requirements for aid and attendance as 
the veteran's surviving spouse are not established.  
38 U.S.C.A. § 1311, 1541 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.351 and 3.352(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters, 
dated in December 2003 and March 2004.  The notices informed 
the appellant of the type of evidence needed to substantiate 
the claim of service connection for the cause of the 
veteran's death, namely, evidence that the veteran died of a 
service-related injury or disease; and the evidence needed to 
substantiate claim under 38 U.S.C.A. § 1318, that is, 
evidence; that the veteran had a totally disabling 
service-connected disability for a continuous period of at 
least ten years immediately preceding his death.  The 
appellant was informed that VA would obtain service records, 
and that she could submit other records not, such as private 
medical records, or with her authorization VA would obtain 
any such records on her behalf.  She was notified that the 
AOJ had encountered difficulty in obtaining the veteran's 
service medical records and was asked to provide information 
about the veteran's treatment for any conditions or diseases 
during his active service or, in the alternative, to fill out 
NA Form 13055 to help reconstruct the veteran's records.  The 
Form was enclosed for her use.  She was asked to submit 
evidence, which would include that in her possession, in 
support of her claim.  The notice included the general 
effective date provision for service connection for the cause 
of death, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice was provided on four of the five 
elements of a service connection claim). 

As for the remaining element under Dingess, the VCAA notice 
did not include the amount of disability compensation should 
the benefit sought be awarded, since the Board is denying the 
claim, any question as to the amount of compensation is 
rendered moot and any defect with respect to the notice 
required under Dingess at 19 Vet. App. 473 has not prejudiced 
the appellant's claim.

Concerning the claims for accrued benefits and aid and 
attendance as the veteran's surviving spouse, as will be 
explained fully, below, in the present case there is legal 
basis upon which these benefits may be awarded and the 
appellant's claims must, regrettably, be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will obtain a medical n opinion if such is 
necessary to decide the claim.  In this case, the appellant 
supplied private medical records from the health care 
facility that treated the veteran immediately prior to his 
death.  She did not notify the AOJ of any other treatment 
records.  VA examination or opinion is not indicated in the 
present case.  As the appellant has not provided notice of 
any additional evidence to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been met.

Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

According to the death certificate, the veteran died on May 
[redacted], 1995.  The cause of death was listed as acute myocardial 
infarction secondary to ischemic heart disease.  Other 
significant conditions contributing to death are listed as 
chronic obstructive lung disease secondary to bronchial 
emphysema.  In January 2003, a statement was provided by the 
veteran's attending physician noting that he had been treated 
just prior to his death for a diagnosis of cardiorespiratory 
arrest secondary to acute exacerbations of chronic bronchial 
asthma with emphysema and corpulmonal pneumonia, which 
resulted in his death.  Moreover, clinical findings reflect 
findings of fibrotic densities in the upper lobes of the 
veteran's lungs prior to his death that were then found to be 
likely from old pulmonary tuberculosis.

At the time of the veteran's death, he had no service-
connected disabilities.  However, service connection may be 
granted for disability resulting from a disease or injury 
incurred in or aggravated by military service. 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303; and cardiovascular disease, 
atherosclerosis, and tuberculosis, manifested to a 
compensable degree or more within one year after service 
discharge may be presumptively service-connected even where 
the disability was not shown during service. 38 U.S.C.A. § 
1137; 38 C.F.R. §§ 3.307, 3.309.

In the present case, no service medical records are of file 
and, according to the National Personnel Records Center 
(NPRC), they could not be located and are presumed destroyed 
in the 1973 fire.  A search for anything concerning the 
veteran in the Surgeon General's records met with similar 
negative results.  Two letters were sent to the appellant 
requesting that she provide information to facilitate the 
reconstruction of these records, including NA Form 13055.  
The appellant declined to provide the requested information.  
In January 2005, records show that she was present at the RO 
to provide personal testimony at an informal conference.  The 
issues were fully explained, including why her claims had 
been denied.  She acknowledged that she understood the 
reasons and stated again that she wished to pursue the 
appeal.  Yet, she offered no further information, documents, 
or any information to assist in the reconstruction of the 
veteran's missing records, nor did she offer any information, 
documents or sources of potential medical records that could 
establish that the conditions causing or contributing to the 
veteran's death had been manifested from the time of his 
discharge from active service to the time of his death in 
1995.

Rather, the first medical evidence of record reflects 
diagnosis of ischemic heart disease and atherosclerosis in 
1995-more than 45 years following his discharge from active 
service.  The Board observes that the clinical findings 
showing fibrotic densities in the upper lobes thought to be 
likely from old pulmonary tuberculosis are dated in April 
1995.  Yet, these findings alone-made more than 45 years 
after discharge from active service without any indication of 
when the pulmonary tuberculosis would have been initially 
diagnosed-simply cannot be construed as establishing onset 
of tuberculosis within the one-year presumptive period 
following discharge from active service.  

There is no medical evidence of record including treatment 
records, findings, or opinions, which establish that that the 
conditions causing or contributing to the veteran's death-
i.e., a heart condition, atherosclerosis, bronchial asthma 
with emphysema, or chronic obstructive lung disease-were 
either etiologically linked to his active service or had 
their onset within the presumptive, one-year period following 
discharge from active service.  

The Board reminds the appellant that "[t]he duty to assist 
is not always a one-way street.  If [an appellant] wishes 
help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Absent medical evidence establishing that the conditions that 
caused the veteran's death are etiologically related to his 
active service or, in the alternative, had their onset within 
the presumptive period following his discharge from active 
service, where applicable, the evidence cannot support a 
grant of service connection for the cause of the veteran's 
death.  Where as here, the determinative issue involves a 
question of medical causation or a medical diagnosis, 
competent medical evidence of nexus or relationship between 
the cause of death and a service-connected disability is 
required to support the claim.  The appellant as a layperson 
is not competent to offer an opinion on medical causation or 
a medical diagnosis.  To the extent that the appellant 
associates the cause of the veteran's death to his active 
service, her statements and testimony do not constitute the 
required medical evidence to support the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1318, if at the time of the veteran's death, the veteran had 
a service connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death.  However, in the present case, the 
veteran was not service connected for any disabilities at the 
time of his death.  Thus, the provision under 38 U.S.C.A. 
§ 1318 cannot apply.

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Nonservice Connected Death Pension Benefits

The appellant seeks entitlement to nonservice connected death 
pension based on the service of her husband, who died in May 
1995.  The veteran has recognized service as a Philippine 
Scout from July 1946 to March 1949.

Nonservice connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. § 1521, 1541 (West 2002 & Supp. 
2005).  Death pension may be paid to a surviving spouse who 
was married to the veteran:  (1) one year or more prior to 
the veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3 prior to January 1, 1957, if the veteran 
served (as in the present case) during World War II.  
38 U.S.C.A. § 1541(f) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.54(a) (2005).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.6 (2005).  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits.  38 C.F.R. § 3.7 (2005).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.40 
(2005).  Service of persons enlisted under section 14 of 
Public Law No. 190, 79th Congress (Act of October 6, 1945), 
is included for compensation and dependency and indemnity 
compensation, but not for pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b) (2005).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for VA compensation benefits, but 
not for VA non- service-connected death pension benefits.  38 
C.F.R. § 3.40(b)-(d).

The Board observes that the service of the appellant's spouse 
does not legally qualify the appellant for entitlement to VA 
death pension benefits.  The VA is bound by the service 
department's certification as to the veteran's military 
service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
As noted above, the available service personnel records 
indicate that the veteran's service as a Philippine Scout in 
the regular Army was from July 1, 1946 to March 1, 1949.  
Service as a Philippine Scout is recognized service for the 
period from October 6, 1945 to June 30, 1947.  However, such 
service is not deemed to be active military service for 
pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  
Therefore, regrettably, the Board is precluded from finding 
that the appellant is eligible for the requested benefit 
based on the veteran's service.  While the veteran's service, 
as described above, may be sufficient for certain VA purposes 
(such as compensation), it is not the type of service that 
can qualify a claimant for certain VA benefits, such as a 
nonservice-connected death pension.

In this case it is the law that is dispositive of the issue.  
Basic eligibility for VA non-service-connected death pension 
benefits is precluded based on the veteran's service.  
Therefore, the Board must deny the appeal.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002); Sabonis, supra.  In addition, where 
the law, not the evidence, is dispositive, VCAA is not 
applicable.  Mason, supra.  However, as discussed above, if 
the VCAA were applicable, VA has effectively complied with 
all of its requirements.

The evidence shows that the veteran did not have the 
requisite type of service to establish entitlement to VA 
death pension benefits for his surviving spouse.  
Accordingly, the Board finds that entitlement to VA 
nonservice-connected death pension benefits is denied.


Accrued benefits

Under 38 U.S.C.A. § 5121(a) (West 2002), except as provided 
in sections 3329 and 3330 of title 31, periodic monetary 
benefits (other than insurance and servicemen's indemnity) 
under laws administered by the [VA] Secretary to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death (hereinafter in this section and section 5122 of this 
title referred to as "accrued benefits") and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such individual, be paid to certain listed individuals, 
such as the veteran's spouse, in this case.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  If a claimant's application is incomplete at the 
time it is originally submitted, the Secretary shall notify 
the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year form the date of such notification, no accrued benefits 
may be paid.  See 38 U.S.C.A. § 5121.

At the time of the veteran's death in May 1995, service 
connection was not established for any disability and the 
veteran had not filed a claim for any VA benefits.  In 
November 2003, more than eight years after the veteran's 
death, the appellant filed a claim with VA seeking accrued 
benefits.  As the appellant did not file her claim for 
accrued benefits within one year after the death of the 
veteran, the claim is denied.

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Mason, and Sabonis, 
supra.  


Aid and Attendance

Increased compensation and pension is payable to a veteran or 
surviving spouse by reason of need for aid and attendance.  
38 U.S.C.A. § 1541 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.351(a) (2005).  The law and regulations provide that for 
increased compensation or pension purposes a person shall be 
considered to be in need of regular aid and attendance.  Need 
for aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  The regulations set forth the criteria to be 
applied in determining whether such need exists.  See 38 
C.F.R. § 3.351(b) (2005).

In the present case, the Board finds that it need not address 
the merits of the appellant's claim, because the 
circumstances in this particular case precludes her from 
basic eligibility for the benefit sought.

First, and as fully explained above, by this decision, the 
Board has denied service connection for the cause of the 
veteran's death.  Moreover, the veteran was not service 
connected for any disabilities at the time of his death, and 
had no claims pending with VA at the time of his death.  
There is no basis in the file upon which compensation 
benefits-as opposed to pension benefits-may have been 
awarded the veteran, also as explained above.  Hence, the 
appellant cannot meet the criteria for increased compensation 
based on the need for aid and attendance under the 
regulations.  

Second, and as also noted above, the veteran does not have 
the requisite service to qualify the appellant for pension 
benefits.  Available service personnel records indicate that 
the veteran's service as a Philippine Scout in the regular 
Army was from July 1, 1946 to March 1, 1949.  Service as a 
Philippine Scout is recognized service for the period from 
October 6, 1945 to June 30, 1947.  However, such service is 
not deemed to be active military service for pension 
benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  
Therefore, regrettably, the Board is precluded from finding 
that the appellant is eligible for the requested benefit 
based on the veteran's service.  

The veteran was not in receipt of compensation benefits at 
the time of his death and had no claim for such benefits 
pending at the time of his death.  Service connection for the 
cause of the veteran's death is, by this decision, denied, as 
is a claim for compensation based on accrued benefits.  Basic 
eligibility for VA pension benefits is precluded based on the 
veteran's service.  Therefore, the Board must find that the 
appellant has no basis in law for entitlement to increased 
benefits based on a claim for aid and attendance.  The claim 
must be denied.

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Mason and Sabonis, 
supra.  In addition, as above noted, where the law, not the 
evidence, is dispositive, VCAA is not applicable.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to VA nonservice-connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.

Entitlement to aid and attendance as the veteran's surviving 
spouse is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


